32 N.J. 27 (1960)
158 A.2d 830
EUGENE CALLAHAN, JR., AN INFANT, BY HIS GUARDIAN AD LITEM, MARY CALLAHAN, AND MARY CALLAHAN AND EUGENE CALLAHAN, HER HUSBAND, PLAINTIFFS-APPELLANTS,
v.
DEARBORN DEVELOPMENTS, INC., A NEW JERSEY CORPORATION, DEFENDANT-RESPONDENT.
The Supreme Court of New Jersey.
Argued March 7, 1960.
Decided March 21, 1960.
*28 Mr. John W. Leyden, Jr., argued the cause for plaintiffs-appellants (Messrs. Leyden & Monaghan, attorneys).
Mr. George A. Brown argued the cause for defendant-respondent (Messrs. Morrison, Lloyd & Griggs, attorneys).
PER CURIAM.
We have examined the record and briefs in this matter and, after considering the proof in the most favorable light to the plaintiffs, have concluded that the judgment should be affirmed substantially for the reasons expressed in the majority opinion of the Appellate Division. We limit the affirmance, however, to a determination that the evidence submitted failed to make out a case within conditions (a) and (b) of Section 339 of the Restatement, Torts, which is cited in that opinion.
For affirmance  Chief Justice WEINTRAUB, and Justices BURLING, JACOBS, FRANCIS, PROCTOR, HALL and SCHETTINO  7.
For reversal  None.